DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 1-15-21.
Claims 1-11, 13-16 are pending in the instant application.

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-15-21.
Applicant’s election without traverse of Group I, claims 1-11, the species of hollow core and a non-viral DNA vector expressing siRNA, in the reply filed on 1-15-21 is acknowledged.

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1, “the” is recited two times.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
The claims are broadly drawn to compositions comprising nanoparticles comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative and one negatively charged layer comprising at least one non-viral expression DNA vector, which outer layer of multilayer shell is a positively charged layer comprising at least one chitosan derivative optionally comprising thiolated chitosan derivatives, or a mixture of thiolated chitosan derivatives and non-thiolated chitosan derivatives, which nanoparticle core optionally is hollow or optionally comprises metals, metal-coated materials, hydrogels, polymers, and which non-viral DNA vector optionally 
The specification does not teach a representative number of species of the broad genus claimed, e.g. encompassing any nanoparticle comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative and one negatively charged layer comprising at least one non-viral expression DNA vector, which outer layer of multilayer shell is a positively charged layer comprising at least one chitosan derivative optionally comprising thiolated chitosan derivatives, or a mixture of thiolated chitosan derivatives and non-thiolated chitosan derivatives, which nanoparticle core optionally is hollow or optionally comprises metals, metal-coated materials, hydrogels, polymers or combinations thereof.
The Teachings in the Specification:
The specification teaches the following:
Different available anti-Cmip siRNAs were tested in vitro on Cmip transfected HEK cells. The 2 most efficient sequences were selected and modified to adapt them for cloning into the pCDNA 6.2 vector (Invitrogen) -See Figure 8. These sequences were added by ligation, alone or together, into the expression vector.

Nanoparticles/Nanocapsules
1. Chitosan modification (polycation modification, i.e. chitosan derivative)

1.1. Modification of chitosan with 2-iminothiolane
To 200 pL of the chitosan solution, 50 mg of 2-iminothiolane and 800 pL of 2% dithiothreitol were added and the reaction was kept for 7 h at 55 °C. After the reaction, excess reagents were removed by dialysis process.

1.2. Modification of chitosan with 2-aminoethanethiol or 2,2'-dithiobis(cthylaminc) Periodate oxidation of chitosan were first performed to selectively generated aldehyde moieties which were substituted to introduce thiol groups. Two methods based on the nucleophilic substitution reaction of the 

2. Surface modification: flat substrate and nanoparticles
The overall preparation process of (chitosan/DNA derivative) or (chitosan derivative/DNA derivative) bilayered nanocapsules relies on successive steps including pre-treatment of the gold nanoparticles surface, sequential deposition of chitosan and DNA derivative polyelectrolytes and degradation of the gold core as described here-below. The pre-treatment of the gold nanoparticles with thiol derivatives, such as mercapto-(Cl-C4)alkyl or aryl sulfonic acid; allowed to prepare gold nanoparticles having thiol and sulfonate groups on their surfaces. Demonstration of the in situ formation of the multilayer assembly films on flat gold surface was monitored by Quartz Crystal Microbalance with Dissipation (QCM-D) technique.

Surface modification of gold nanoparticles though Layer-by-Layer polyelectrolyte self-assembly. 100 pL of chitosan solution as prepared above was added to a suspension of pretreated gold nanoparticles. After 20 min, the polymer excess was removed from the supernatant fraction after centrifugation. This washing process was repeated two more times keeping the final volume equal to 1 ml. This adsorption process was further reproduced with the polyanion through addition of 100 pL of DNA derivative solution as prepared above to a suspension of chitosan-modified gold nanoparticles. This procedure describes the assembly of a single bilayer: (chitosan/DNA derivative) and was repeated until the desired number of assembled bilayers was achieved (chitosan/ DNA derivative)n (n representing the number of bilayer). At last, the process was further reproduced with the deposit of a last layer of chitosan so that the outer layer is a chitosan derivative layer.

Formation of (chitosan/DNA derivative)n based nanocapsules through selective removal of gold template:

Capsules were formed via dissolution of the gold template by treatment with potassium cyanide solution, followed by a dialysis step to remove the gold complex.

Cell culture and transfection assay.
To test the iRNA and the nanoparticles, HEK cells where seeded at 2 million Cells/lOcm plates and transfected with 1 jug mouse Cmip expression vector using Genecellin (BCC) as transfection reagent. One hour after transfection the culture medium was replaced with fresh medium containing the nanoparticles as described previously. 24h after a total protein extract was prepared and used for western blot preparation.

In Vivo experiments
The mice were injected with EPS (lOjug/g) or PBS by intraperitoneal injection (IP). Five to six hours later they were anaesthetized (Ketamine/Xylazine) and a retro-orbital injection of 1 OOjllI of nanoparticles solution (5.109/ml) as 

To establish the method, stepwise adsorption of chitosan and DNA derivative is first monitored in real time by in situ QCM-D experiments on flat surface mainly to study the adsorption kinetics. For this, a modified quartz substrate is immersed in the solvent and after an equilibrium time of a few minutes, the different polyelectrolyte is added in the measuring cell. It is worth noting that the surface was flushed with the buffer between each polyelectrolyte solution. The typical decrease of the frequency signal by further increasing the number of adsorption cycles was observed indicating that mass was being added onto the substrates surface (Figure 1). As soon as the quartz surface is rinsed with solvent, the frequency shift slightly increases due to the polyelectrolyte excess removal. These results are in agreement with the success of the assembly of chitosan and DNA derivatives.

The charge reversal after each step of polymer deposition is one of the prerequisites for sequential deposition of oppositely charged polyelectrolytes onto surfaces. Zeta potential measurement is the most efficient technique to monitor each stage of the polymer coating (Figure 2). As expected after the initial (or pre-)treatment with the thiol derivative, the zeta potential value changes from ~ -33 mV to ~ -20 mV due to the presence of sulfonate groups (provided by thiol derivative containing sulfonate groups) on the surface. After chitosan deposition, the value is ~ +40 mV and ~ -20 mV after DNA derivative deposition.

Figure 3 shows transmission electron micrographs (TEM) of bare gold nanoparticles, multilayer-coated gold nanoparticles and hollow capsules, formed after cyanide-mediated core etching of the polyelectrolyte-coated or bilayer-coated (chitosan/DNA derivative^ (n=l) gold hybrid nanoparticles with the addition of a last layer of chitosan constituting the outermost layer of the nanoparticle. This observation clearly validates forcefully the success of the implemented strategy. Drying effects and the high vacuum conditions inherent to TEM observations induce clumping of neighbouring capsules. No presence of atomic gold was detected by energy dispersive X-ray (EDX) analysis or even by the Inductively Coupled Plasma Optical Emission Spectrometry (ICP-OES) analysis; the absence of residual gold was corroborated to the polymer capsules.

The results show that the nanoparticles of the invention are able to penetrate non-treated HEK cells (Figure 5 lines -Cmip). But in this case the efficiency of cell penetration is less than in the case of cells previously transfected (Figure 5 lines +Cmip). The effect of genecellin on the cell membrane is certainly the reason of this increase of intracellular nanoparticle detection. The effect of Cmip expression inhibition is dose dependent as showed in fig 5 lines (+Cmip). The expression of Cmip is decreased in the line with 1 50jll1 of nanoparticles (line A +Cmip) compared to the line with 50jul of nanoparticles (line B +Cmip). It is demonstrated that the association of two or more different silencing sequences is more efficient than a single sequence (data not shown) but that the multimerization of the same active silencing sequence did not increase the effect of this sequence but can reduce it, as showed in Figure 6. For this experiment the sequence (G6G8), (G6G8)X3 (i.e. the sequence G6G8 is present three times in the used vector), (G6G8)X4 (i.e. the sequence G6G8 is present four times in the used vector) and Scramble, respectively Nano (N4), Nano (NH3), Nano (NH4) and Nano (Scramble) were used. As it can be seen, the quantification of Cmip expression is reduced from around 80% with Nano (N4) when the inhibition of Cmip expression is only 25% and 50% respectively with Nano (NH3) and Nano (NH4).

The in vivo experiments on LPS treated or non LPS treated mice. It shows that a low amount of nanoparticles, illustrated by a low eGFP expression signal, may reach the glomerular compartment in control mice without proteinuria (Figure 7 B and C). In contrast, in mice with proteinuria, where the glomerular filtration barrier is disorganized, the amount of nanoparticles in the glomerular compartment is strongly increased, revealed by a strong expression of eGFP (Figure 7D).

[Emphases added].
Concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure. The specification fails to teach or adequately describe a representative number of species in the expansive genus claimed, such that the common attributes or characteristics concisely identifying members of the proposed genus are exemplified.
The specification does not teach a representative number of species of the broad genus claimed. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general guidance is what is needed. Since the disclosure fails to describe the attributes and characteristics concisely identifying members of the proposed genus, and because the claimed genus is highly variant, the description provided is insufficient. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the very broad genus comprising the multitude of nanoparticles claimed. The examples provided are not representative of the very broad genus claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohapatra et al (WO 2007/086923), Craster et al (US 2019/0091163),  Han et al (Nano, Vol. 6, No. 8, pages 7340-7351 (2012)) and Ye et al (J. Biomater. Sci. Polymer Edn., Vol. 16, No. 7, pages 909-923 (2005)), the combination in view of Tryggvason, K (WO/0052023) and Moktefi et al (Kidney Int’l, Vol. 90, pages 1298-1311 (2016)).

The claims are drawn to compositions comprising nanoparticles comprising a nanoparticle core and a multilayer shell, which multilayer shell comprises at least one alternate bilayer of a positively charged layer comprising at least one chitosan derivative and one negatively charged layer comprising at least one non-viral expression DNA vector, which outer layer of multilayer shell is a positively charged layer comprising at least on chitosan derivative optionally comprising thiolated chitosan derivatives or a mixture of thiolated chitosan derivatives and non-thiolated chitosan derivatives, which nanoparticle core optionally is hollow or optionally comprises metals, metal-coated materials, hydrogels, polymers, and which non-viral DNA vector optionally comprises at least one protein of interest or at least one siRNA optionally targeting a mutated protein, or silences CMIP, and which protein optionally comprises a protein of kidney slit diaphragm.
Mohapatra et al (WO 2007/086923)(See IDS filed 8-8-19) teach nanoparticles comprising thiolated chitosan and nucleic acids, and disclosed that thiolated chitosan provided reduced density of positive charges and DNA binding capacity (see esp. the abstract, ¶¶ 0011, 0029). 
Craster et al (US 2019/0091163) teach compositions comprising nanoparticles which comprise a core which is optionally hollow or comprises an organic or inorganic material optionally comprising polymers, hydrogels, metals or combinations thereof, and which nanoparticles comprise a multilayered shell comprising positively charged layer comprising chitosan or derivatives thereof, and one negatively charged layer comprising a nucleic acid optionally comprising and a DNA expression vector (see entire document, 
Han et al (Nano, Vol. 6, No. 8, pages 7340-7351 (2012)) (See IDS filed 8-8-19)  teach enhanced siRNA delivery and silencing with surface charge reversal nano-polymer assembly.  Han teaches the construction and testing of polyelectrolyte concentrations, contour length of the polyelectrolyte chain, and ionic strength and how they affect aggregation of nanoparticles and colloidal dispersion stability.  Han teaches the inclusion of chitosan as a biocompatible and biodegradable polymer in nanoparticles for siRNA delivery (see esp. pages 7340-7341).
Ye et al (J. Biomater. Sci. Polymer Edn., Vol. 16, No. 7, pages 909-923 (2005)) (See IDS filed 8-8-19) teach multilayer nanoparticles comprising chitosan and layer by layer assembly onto nanoparticles for release of cargo.  Ye teaches multilayer particles comprising multilayers of polyelectrolytes and further comprising DNA.  Ye also teaches the assembly of hollow fiber nanoparticles and delivery devices for the timed release of drug cargo (see esp. the abstract, page 909, Introduction, page 910, Figures 2 and 3, page 915, Figure 4, page 916, Figure 5, page 917, Conclusions, pages 921-922).
The primary references do not teach non-viral DNA vectors optionally comprising at least one protein of interest or at least one siRNA optionally targeting a mutated protein, or silences CMIP, and which protein optionally comprises a protein of kidney slit diaphragm.
Tryggvason, K (WO/0052023) the targeting of a protein of kidney slit diaphragm for treatment of kidney disease (see esp. abstract).

It would have been obvious to design and optimize the multilayered nanoparticles encompassed by the instant claims because a myriad of multilayered nanoparticles were previously disclosed in the prior art, as evidenced in the teachings of Mohapatra, Craster, Han and Ye.  One of ordinary skill in the art at the time of filing would have reasonably expected efficient delivery of therapeutic molecules to appropriate target cells, including podocytes, utilizing the nanoparticles as previously taught by Mohapatra, Craster, Han and Ye.  And one of ordinary skill in the art at the time of filing would have been motivated to deliver therapeutics that inhibit CMIP or mutant proteins of kidney slit diaphragm because these protein targets were well known at the time of filing to participate in kidney pathologies, as previously disclosed by Tryggvason and Moktefi
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-23-21

/JANE J ZARA/Primary Examiner, Art Unit 1635